Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:
The recitation of a sun visor connector including a bracket attached to an attachment member; an arm portion arranged on a side of one surface of the attachment member of the bracket, configured to rotatably support a sun visor main body, and having an end inserted through the bracket to be rotatably arranged; a housing fixed to a side of other surface of the attachment member of the bracket and arranged in a vicinity of the end of the arm portion inserted through the bracket; a pair of connector terminals accommodated in the housing and connected to counterpart terminals arranged on the other surface of the attachment member; a pair of arm connection parts provided in an elastically deformable manner on the pair of connector terminals and connected by sandwiching the end of the arm portion by a biasing force; and a preliminary displacement portion provided in the housing, abutting on the pair of arm connection parts, and causing the pair of arm connection parts to be arranged in a separated manner by keeping a biasing force against the end of the arm portion is not taught nor fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
2/12/21